DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zan (US Pub. No. 2014/0326989) in view of Cho (US Patent No. 9,111,789).
Regarding claim 1, in FIGs. 1A-1B, Zan discloses a thin film transistor, comprising: a source electrode (150a), a drain electrode (160a) and an active layer (130a) on a base substrate (10), wherein the active layer comprises a source electrode contact region (right portion of 130a) configured to be in contact with the source electrode, a drain electrode contact region (left region of 130a) 
Zan appears not to explicitly disclose that an orthographic projection of the second conductive pattern onto the base substrate overlaps with both an orthographic projection of the channel region and the orthographic projection of the source electrode onto the base substrate.
The art however well recognized an orthographic projection of a second conductive pattern onto a base substrate overlapping with both an orthographic projection of a channel region and an orthographic projection of a source electrode onto the base substrate to be suitable for use as a conductive pattern layout in a transistor active layer. See, for example, FIG. 7 of Cho which discloses an orthographic projection of a second conductive pattern (e.g. element 51 second from left end of 151) onto a base substrate (110) overlapping with both an orthographic projection of a channel region (151) and an orthographic 
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the second conductive pattern such that an orthographic projection of the second conductive pattern onto the base substrate overlaps with both an orthographic projection of the channel region and the orthographic projection of the source electrode onto the base substrate for its recognized suitability as a conductive pattern layout in a transistor active layer.
Regarding claim 2, in FIGs. 1A-1B, Zan discloses a third conductive pattern (another 140a in the drain contact region), being in contact with the drain electrode contact region of the active layer and spaced apart from the first conductive pattern.
Regarding claim 3, in FIGs. 1A-1B, Zan discloses that a plurality of first conductive patterns (140a) is arranged at the channel region of the active layer in an array form.

Regarding claim 5, in FIGs. 1A-1B, Zan discloses that a length of each of the first conductive patterns is smaller than a vertical distance between the source electrode and the drain electrode.
Regarding claim 6, the combination of Zan and Cho appears not to explicitly disclose that the length of each of the first conductive patterns is Lx, and an interval between adjacent two first conductive patterns in the first direction is Ly, and a ratio of Ly to Lx is from 0.3 to 0.7.
Zan discloses (see paragraphs [0025]-[0026]) that the density of the array nano conductive wires is at least 6x106/cm2 and that the nano wires have a conductivity greater than the conductivity of the oxide semiconductor channel layer. Further, Zan discloses that the conduction current of the device can be effectively increased and the current-leaking phenomenon can be reduced.
 One of ordinary skill in the art would have recognized the density (and therefore the spacing between nano conductive wires) controls parameters critical for device performance, including conduction current and current-leakage.  The spacing between nano conductive wires (via density) is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 8, in FIGs. 1A-1B, Zan discloses that the first conductive pattern, the second conductive pattern and the third conductive pattern are metallic nanowires (paragraph [0025]).
Regarding claim 9, in FIGs. 1A-1B, Zan discloses that the length of the first conductive pattern is smaller than 1000 nm (paragraph [0025]).
Regarding claim 10, in FIGs. 1A-1B, Zan discloses that a diameter of a cross section of the first conductive pattern is smaller than 100nm (paragraph [0025]).
Regarding claims 11-12, the combination of Zan and Cho appears not to explicitly disclose a display device comprising a display substrate comprising the thin film transistor according to claim 1.
However, Zan discloses that LCD displays utilizing oxide semiconductor TFTs provide higher field-effect mobility and the thin film transistor of Zan further enhance said field-effect mobility (abstract and paragraphs [0005]-[0007]).
To further enhance the field-effect mobility of transistors in an LCD display it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In FIGs. 3-4, US Pub. No. 2008/0277648 discloses a thin film transistor, comprising: a source electrode (11/12), a drain electrode (12/11) and an active layer (14) on a base substrate (2), wherein the active layer comprises a source electrode contact region (region of 14 overlapping with 11) configured to be in contact with the source electrode, a drain electrode contact region (region of 14 overlapping with 12) configured to be in contact with the drain electrode and a channel region (remaining region of 14) between the source electrode contact region and the drain electrode contact region; at least one first conductive pattern (a metallic carbon nanotube 13; paragraph [0187]), arranged at the channel region of the active layer and being in contact with the channel region of the active layer; wherein an orthographic projection of the at least one first conductive pattern onto the base substrate does not overlap with an orthographic projection of the source electrode and the drain electrode onto the base substrate, the thin film transistor further comprising: a second conductive pattern (another metallic carbon nanotube 13 in both the with the source electrode .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896